Per Curiam,
The exceptions before us were filed in Rhodes Estate, which is a companion case to Hannebauer’s Estate, in which no exceptions were filed. Both cases involve the effect of sections 3, 12 and 13 of the new Intestate Act of 1947, P. L. 80, 20 PS §1.3(6), 1.12 and 1.13, upon the practice and procedure with respect to escheatable property, and were jointly heard by Judges Klein and Ladner but separate adjudications filed by each. An escheator had been appointed in the Hannebauer case, but not in the Rhodes matter.
We are in full agreement with what has been said in these two comprehensive adjudications and we approve the practice indicated. We. see no reason to restate or enlarge upon what has been so well said and therefore dismiss the exceptions before us.